United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2255
Issued: June 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal from an April 8, 2009 decision of
an Office of Workers’ Compensation Programs’ hearing representative who affirmed the July 2,
2008 decision denying his injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on April 3, 2008, as alleged.
FACTUAL HISTORY
On May 13, 2008 appellant, then a 53-year-old physician’s assistant, filed a traumatic
injury claim alleging that on April 3, 2008 he injured his back and neck when he slipped and fell
in a puddle of water while escorting inmates from the health unit. He did not inform anyone of
the incident at the time it occurred. The employing establishment controverted the claim as

appellant initially stated that he had twisted his back at home and went from permanent restricted
duty to limited duty.
In a May 21, 2008 letter, the Office informed appellant that the evidence of record was
insufficient to support his claim and advised him as to the medical and factual evidence required
to establish his claim.
In an April 21, 2008 report, Dr. Bryan Yamashiro, a treating physician, diagnosed lumbar
radiculopathy. He noted that appellant had a prior history of back problems beginning in 2005
and had injured his back in a slip and fall two years previously. A physical examination revealed
full range of motion with tenderness over the lumbar paraspinal muscles.
In an April 28, 2008 report, Dr. Coswin Saito, a Board-certified physiatrist, noted that
appellant was seen for complaints of left-sided back pain with parasthesias in the left lower
extremity which began in early April 2008. He reviewed a magnetic resonance imaging (MRI)
scan which showed a left lateral disc herniation which he opined accounted for appellant’s
complaints.
In a May 8, 2008 report, Dr. John M. Sandor, Board-certified in occupational medicine,
diagnosed L5-S1 disc herniation based on an April 26, 2008 MRI scan. He stated that appellant
had injured himself at work five weeks previously when he fell down. Dr. Sandor noted that
appellant had back pain on April 21, 2008 when bending down while he escorted an inmate.
Appellant’s symptoms were consistent with an injury from a prior March 2008 fall. Dr. Sandor
noted that appellant was going to file an occupational disease claim for neck fatigue which he
attributed to falls in his job during his years of work and the repetitive activities involved in
writing charts. On May 8, 2008 he noted an injury date of April 3, 2008. Dr. Sandor diagnosed
lumbar intervertebral disc displacement with myelopathy. He advised that appellant was capable
of working with restrictions.
In a May 13, 2008 statement, appellant noted that he injured his neck and back when he
slipped in a water puddle while escorting prisoners. He stated that he flew up in the air and
landed on his back. Appellant did not report the fall as nothing was broken; but he experienced
recurrent neck and back pain since the fall.
In a May 29, 2008 attending physician’s report, Dr. Yamashiro noted an injury date of
April 3, 2008 and checked “yes” as to whether the condition was employment related. No
diagnosis was noted on the form other than a notation to see an attachment.
On May 19, 2008 Dr. Sandor diagnosed cervicalgia and provided work restrictions. He
noted that appellant attributed his neck and back conditions to the April 3, 2008 employment
incident. Dr. Sandor noted that, when appellant was seen on May 8, 2008, he attributed his back
pain to a March 2008 fall. Appellant related that he has been performing light-duty work since
April 22, 2008 which involved positioning his head down while writing charts. Dr. Sandor noted
that objective testing performed on May 7, 2008 revealed mild cervical spine degenerative
changes. He opined that it was unlikely that the April 3, 2008 fall caused appellant’s neck
condition although there might be an aggravation due to appellant’s bending his neck down to
write charts.

2

On June 9, 2008 Dr. Sandor diagnosed cervicalgia, neck sprain and lumbar intervertebral
disc displacement with myelopathy. He noted appellant’s symptoms of lumbago and post L5-S1
lumbar disc herniation were consistent with a fall on April 3, 2008. The neck pain was unlikely
to be a result of the April 3, 2008 incident.
On June 30, 2008 the Office received a May 1, 2008 statement from Dr. Leonardo F.
Giron, clinical director, regarding a telephone conversation with appellant. Dr. Giron contacted
appellant after he failed to show up for work on April 21, 2008. Appellant related to Dr. Giron
that he did not report for duty as he had twisted his back at his home. He also informed
Dr. Giron that he would be seeing his primary care physician that day and reporting back to work
the following day.
In a July 2, 2008 decision, the Office denied appellant’s claim on the grounds that he
failed to establish fact of injury. It found the evidence insufficient to establish that the April 3,
2008 incident occurred as alleged.
On July 26, 2008 appellant requested an oral hearing before an Office hearing
representative and a telephonic hearing was held on February 2, 2009.
On August 1, 2008 the Office received an undated letter from appellant who reported his
injury on April 29, 2008 to his supervisor, who refused to help him file a traumatic injury claim.
Appellant noted that it was not until April 28, 2008 that he found out that he had a herniated disc.
He stated that his neck and back problems began on April 3, 2008 and subsequently became
worse.
In an April 8, 2009 decision, an Office hearing representative affirmed the denial of
appellant’s claim on the grounds that the alleged incident was not established.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act; that the claim was filed within
the applicable time limitation; that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.5 An employee
has not met her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast doubt on an employee’s statements in determining whether a
prima facie case has been established.7 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.8
ANALYSIS
Appellant alleged that he sustained a traumatic injury to his back and neck on April 3,
2008 when he fell while escorting inmates from the infirmary. The Office denied his claim after
finding that he did not establish that the employment incident occurred at the time, place and in
the manner described. It also noted that the medical evidence was insufficient to establish a
diagnosed medical condition.
The initial question presented is whether appellant has established that the April 3, 2008
employment incident occurred as alleged. An injury does not have to be confirmed by
eyewitnesses in order to establish that an employee sustained an injury in the performance of
duty, but the employee’s statement must be consistent with the surrounding facts and
circumstances and his subsequent course of action.9 An employee has not met his burden of
proof when there are inconsistencies in the evidence sufficient to cast serious doubt on the
validity of his claim.10
The factual evidence of record does not establish appellant’s account of events.
Appellant did not file his claim until May 13, 2008. He acknowledged that he did not notify
anyone about the incident at the time it occurred. Dr. Giron contacted appellant to determine
why he failed to show up for work on April 21, 2008. During his conversation, appellant stated

4

See Louise F. Garnett, 47 ECAB 639 (1996).

5

See Betty J. Smith, 54 ECAB 174 (2002).

6

Paul Foster, 56 ECAB 208 (2004).

7

Barbara R. Middleton, 56 ECAB 634 (2005); Linda S. Christian, 46 ECAB 598 (1995).

8

Gregory J. Reser, 57 ECAB 277 (2005).

9

See Betty J. Smith, 54 ECAB 174 (2002).

10

Linda S. Christian, 46 ECAB 598 (1995).

4

that he had twisted his back at home and would seek treatment from his primary care physician
that day before returning to work the following day.
The initial medical evidence submitted by appellant does not establish the April 3, 2008
employment incident. In an April 21, 2008 report, Dr. Yamashiro noted a history of back
problems beginning in 2005 and that appellant had injured his back in a slip and fall two years
previously. He did not list a history of the April 3, 2008 incident. In a May 8, 2008 report,
Dr. Sandor initially listed an employment injury occurring five weeks previously and that
appellant recently experienced back pain while bending down at work on April 21, 2008. The
first mention of the April 3, 2008 incident was on May 8, 2008 when Dr. Sandor listed the date;
however, he provided no description as to what happened. Dr. Yamashiro first noted the injury
date of April 3, 2008 in a May 29, 2008 attending physician’s report. He checked “yes” that the
condition was employment related. No description of the incident was provided on the form
other than a notation to see an attachment. The medical evidence of record is not consistent with
the history of injury provided by appellant on May 13, 2008.
The Board finds that appellant’s subsequent actions were not consistent with the alleged
incident. Appellant did not notify the employing establishment or his physicians of the April 3,
2008 incident at the time it occurred. He did not seek medical treatment until the end of April
and the initial reports made no mention of an April 3, 2008 employment incident. Based on the
evidence of record, the Board finds he has not established the first component of fact of injury.
Appellant did not establish that the April 3, 2008 incident occurred at the time, place or in the
manner alleged. The Office properly found that he did not meet his burden of proof to establish
an incident on that date.
The Board finds that appellant failed to establish that the April 3, 2008 employment
incident occurred as alleged. Therefore, appellant has not established an injury in the
performance of duty. As appellant has not established the factual aspect of his claim, it is not
necessary for the Board to consider the medical evidence of record.11
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury on April 3,
2008 while in the performance of duty.

11

Alvin V. Gadd, 57 ECAB 172 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 8, 2009 is affirmed.
Issued: June 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

